306 F.Supp.2d 792 (2004)
Cornell BOLDEN, Keith Jackson, Michael Amato, and Charles Morgan, each individually and on behalf of all others similarly situated, Plaintiffs,
v.
John STROGER, President, Cook County Board, in his official capacity, Cook County, Michael Sheahan, Cook County Sheriff, in his official capacity, and Ruth Rothstein, Director, Cook County Department of Health Services, in her official capacity, Defendants.
No. 03 C 5617.
United States District Court, N.D. Illinois, Eastern Division.
March 3, 2004.
Byron L. Mason, Laura J. Miller, Barry Charlton Taylor, Diane L. Redleaf, Lehrer & Redleaf, Chicago, IL, Ira Abraham Burnim, Tamara Lynn Seltzer, Jennifer Mathis, Judge David L. Bazelon, Center for Mental Health Law, Washington, DC, for plaintiffs.
Stephen L. Garcia, Louis R. Hegeman, Cook County State's Attorney, 500 Richard J. Daley Center, Richard Thomas Sikes, Jr., Joseph P. Roddy, Daniel Edward Brown, Freeborn & Peters, Chicago, IL, for defendants.

MEMORANDUM OPINION AND ORDER
BUCKLO, District Judge.
Cornell Bolden, Keith Jackson, Michael Amato, and Charles Morgan ("plaintiffs") *793 bring this suit on behalf of themselves and a class of persons who suffer from mental illness and are confined in the Cook County Jail while awaiting trial. Plaintiffs claim that John Stroger, President of the Cook County Board; Cook County; Michael Sheahan, Cook County Sheriff; and Ruth Rothstein, Director of the Cook County Department of Health Services (collectively, defendants) have violated the plaintiffs' rights under the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12101 et seq. and the Due Process Clause of the Fourteenth Amendment. Specifically, plaintiffs challenge the defendants' policy and practice of barring individuals with mental illness from various pre-release programs (Count I) and the defendants' policy and practice of discharging individuals with mental illness without providing them with the medication and referrals they require to manage that illness (Count II). Defendants move to dismiss both counts.[1] I grant the defendants' motion.

I.
Count I alleges that defendants have a policy and practice of barring individuals with mental illness from participation in various pre-release programs. Defendants argue that these allegations should be handled under the Consent Decree in Duran v. Elrod, 74-C2949 (N.D.Ill. Apr. 9, 1982) ("Duran Decree"), as they involve the same class of individuals and raise issues that are inextricably intertwined with that Decree. The current plaintiffs are part of the class covered by the Duran Decree. See, e.g., Martin v. Davies, 917 F.2d 336, 339 (7th Cir.1990). Part of the Duran Decree addressed the issue of overcrowding in the Cook County jails. Duran v. Elrod, 713 F.2d 292, 297 (7th Cir.1983), cert. denied, 465 U.S. 1108, 104 S.Ct. 1615, 80 L.Ed.2d 143 (1984). After a year of unsuccessful attempts to abate this overcrowding, Judge Shadur issued an order authorizing pre-release programs that would alleviate the problem. Id. Plaintiffs now challenge the application of those programs to individuals with mental illness. A challenge to programs that arose solely because of the Duran Decree is, by definition, inextricably intertwined with that Decree. Plaintiffs argue that neither the programs nor the ADA existed at the time of the Duran Decree, but that argument is unavailing. That the programs did not exist at that time is no surprise, as they were judicially created to implement the terms of the Duran Decree. Nor is the fact that the Duran Decree pre-dates the ADA fatal, as continuing consent decrees must be able to adapt to changing conditions. United States v. Swift, 286 U.S. 106, 114, 52 S.Ct. 460, 76 L.Ed. 999 (1932). The court monitoring the Duran Decree, not this court, is the proper forum to entertain a proposed modification of that decree. Count I is dismissed.

II.
Count II alleges that defendants have a policy and practice of discharging individuals with mental illness without providing the medication and referrals necessary to manage their illness. Defendants argue that these allegations should be handled under the Consent Decree in Harrington v. DiVito, 74-C3290 (N.D.Ill. Oct. 19, 1976) ("Harrington Decree"), as they also involve the same class of individuals and raise issues that are inextricably intertwined with that Decree. The Harrington Decree class included all present and future *794 pre-trial detainees in need of mental treatment in the Cook County Department of Corrections. The class in the present case are pre-trial detainees in need of mental treatment in the Cook County Department of Corrections who are or will be discharged and who have or will have been taking psychiatric medication prior to discharge, a subclass of the Harrington Decree class. The Harrington Decree seeks to provide adequate mental screening and treatment for pre-trial detainees. The question of whether that treatment should include a discharge treatment and referral plan is inextricably intertwined with the issued covered by the Harrington Decree. As this court is not the proper forum for exploration of this question, nor of the potential effect of the ADA on the enforcement of the decree, Count II is also dismissed. Both counts are dismissed without prejudice; the plaintiffs may refile their claims before the appropriate presiding judges.[2]
NOTES
[1]  John Stroger, Cook County, and Ruth Rothstein moved to dismiss or transfer these claims, and Michael Sheahan later joined that motion. I deal with both motions as one, as the issues are uniform.
[2]  The Duran Decree is overseen by Judge Marovich and the Harrington Decree is overseen by Judge Zagel.